Name: Commission Regulation (EEC) No 2105/90 of 23 July 1990 laying down certain additional detailed rules for the application of the supplementary trade mechanism to fruit and vegetables as regards tomatoes, lettuce, broad-leaf endives, carrots, table grapes, melons and peaches
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 7. 90 Official Journal of the European Communities No L 191 /23 COMMISSION REGULATION (EEC) No 2105/90 of 23 July 1990 laying down certain additional detailed rules for the application of the supplementary trade mechanism to fruit and vegetables as regards tomatoes, lettuce, broad-leaf endives, carrots , table grapes, melons and peaches Whereas it should be pointed out that the provisions of Regulation (EEC) No 3944/89 on statistical monitoring and on various notifications to the Member States are to apply in order to ensure that the STM operates ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3210/89 of 23 October 1989 laying down general rules for applying the supplementary trade mechanism to fresh fruit and vegetables ( l ), and in particular Article 9 thereof, Whereas Commission Regulation (EEC) No 816/89 (2) established the list of products subject to the supplemen ­ tary trade mechanism in the fresh fruit and vegetables sector from 1 January 1990 ; whereas those products include tomatoes, lettuce, broad-leaf endives, carrots, table grapes, melons and peaches ; Whereas Commission Regulation (EEC) No 3944/89 (3), as amended by Regulation (EEC) No 245/90 (4), lays down detailed rules for applying the supplementary trade mechanism, hereinafter referred to as the 'STM', to fresh fruit and vegetables ; Whereas Commission Regulation (EEC) No 1785/90 0 determines for the abovementioned products a period I for the period 2 July to 2 September in accordance with Article 2 of Regulation (EEC) No 3210/89 ; whereas the outlook for Spanish consignments to the rest of the Community market with the exception of Portugal indi ­ cate that a period I should be determined for all the products for September 1990 ; HAS ADOPTED THIS REGULATION : Article 1 For tomatoes falling within CN code 0702 00 90, cabbage lettuce falling within CN code 0705 11 10 , broad-leaf endives falling within CN code ex 0705 29 00, carrots falling within CN code ex 0706 10 00, table grapes falling within CN code 0806 10 19, melons falling within CN code 0807 10 90 and peaches falling within CN code ex 0809 30 00 the periods provided for in Article 2 of Regu ­ lation (EEC) No 3210/89 shall be as set out in the Annex. Article 2 For consignments from Spain to the rest of the Commu ­ nity market with the exception of Portugal of the products listed in Article 1 , the provisions of Regulation (EEC) No 3944/89, with the exception of Articles 5 and 7 thereof, shall apply. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 312, 27. 10. 1989, p. 6. (2) OJ No L 86, 31 . 3 . 1989, p. 35. (3) OJ No L 379, 28 . 12. 1989, p. 20. ( «) OJ No L 27, 31 . 1 . 1990, p. 14. O OJ No L 163, 29. 6. 1990, p. 51 . No L 191 /24 Official Journal of the European Communities 24. 7. 90 ANNEX Determination of the periods provided (or in Article 2 of Regulation (EEC) No 3210/89 Period from 3 September to 7 October 1990 Description CN code Period Tomatoes Cabbage lettuce Broad-leaf endives Carrots Table grapes Melons Peaches 0702 00 90 0705 11 10 ex 0705 29 00 ex 0706 10 00 0806 10 19 0807 10 90 ; ex 0809 30 00 I I I I I